DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 5, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (2005/0281603) in view of de Olazabal (6,012,806), Ohashi (2006/0114276) and Tsuyama et al. (2005/0083383).

	Regarding claim 1, Cook teaches an image recording apparatus, comprising:
	a plate member (fig. 5, item 140) which extends in a first direction (fig. 5, into page) that is a substantially horizontal direction (see fig. 5), the plate member including a base portion (fig. 5, portion of 140 on which item 190/192 is mounted), to which  pulley (fig. 5, item 190/192) is mounted and a first guide (fig. 5, item 148) extending in the first direction;
	a second guide (fig. 5, item 146) which extends in the first direction;
	a carriage (fig. 5, item 142) which is reciprocateable and slidable with respect to the first guide and the second quide in the first direction (see fig. 4), while being supported and guided by the first guide and the second guide (see fig. 4);
	a timing belt (fig. 5, item 194) which is wound on the pulley and which is connected to the carriage (see figs. 4, 5);
	a recording head (fig. 5, item 198) which is carriage by the carriage, and which ejects droplets of ink toward a recording medium so as to record and image thereon ([0042]);
	a carriage movement detector (fig. 5, items 167/196) including (a) a sensor (fig. 5, item 167) which is carried by the carriage (see fig. 5) and (b) an encoder strip (fig. 5, item 196) which extends in the first direction, and which is held standing relative to the base portion of the plate member (see fig. 5), the carriage movement detector detecting a movement of the carriage in the first direction ([0041]);
	a support plate (fig. 4, note portions of frame 140 supporting encoder strip 196) standing from the base portion of the plate member and configured to support the encoder strip at a position higher than the first guide of the plate member (see figs. 4, 5),
 	wherein the base portion of the plate member has a horizontal surface facing upward (fig. 5, note portion of 140 facing upward), the timing belt is interposed between the encoder strip and the horizontal surface of the plate member (see fig. 5), and the carriage reciprocates in the first direction in a state in which part of the carriage is interposed in a vertical direction between the horizontal surface of the base portion of the plate member and the encoder strip standing relative to the base portion of the plate member (see fig. 5, note that the bottom portion of slot 167 is always located between the horizontal surface of the base portion of the plate member and the encoder strip. Note that the encoder strip is “standing” relative to the base portion). 
	Cook does not teach wherein the support plate includes a narrow upper-end plate portion and a wide lower-end plate portion, the support plate standing at its wide lower-end plate portion and supporting the encoder strip at its narrow upper-end portion, a width of the wide lower-end plate portion in the second direction being greater than that of the narrow upper-end plate portion, the second direction being perpendicular to the first direction and a vertical direction, the narrow upper-end plate portion being located at an uppermost end of the support plate, the wide lower-end plate portion being located at a lowermost end of the support plate. De Olazabal teaches this (de Olazabal, see fig. 13, Note that support plate 412 has a narrower upper portion and a wide lower portion in the second, conveyance direction, and the support plate 412 supports the encoder strip 91 at its upper end while standing from guide structure 94 at its lower end. Note also that “end” can be as broad as simply the upper or lower half of the plate). 
	Cook in view of de Olazabal does not teach a hook portion extending from an upper end portion and inserted into a hole of the encoder strip in a second direction to hold the encoder strip. Ohashi teaches this (Ohashi, see fig. 7, Note unlabeled hook portions inserted into holes of encoder strip 107 to hold encoder strip). It would have been obvious to one of ordinary skill in the art at the time of invention to add hook portions of the type disclosed by Ohashi to the device disclosed by Cook in view of de Olazabal because doing so would constitute a simple substitution of one known attachment technique for another to obtain predictable results. 
	Upon addition of the hooks of Ohashi to the device of Cook in view of de Olazabal, the hooks would be located at the narrow upper end portions of the support members and be inserted into the encoder strip to hold the encoder strip in a standing posture.
	Cook in view of Ohashi and Olazabal does not teach wherein the part of the carriage interposed in the vertical direction between the horizontal surface of the base position of the plate member and the encoder strip is a control board. Tsuyama teaches a flexible flat cable that connects to a control board on a carriage at a position between an encoder strip and the guide rails of a carriage (Tsuyama, see figs. 2, 3, 21, [0088], Note encoder strip 25, flexible flat cable 32 connected to control section (board) and guide rails 11, 12) It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the flexible flat cable/control board, the encoder strip and the guide rails as disclosed by Tsuyama in the device disclosed by Cook in view of Ohashi and Olazabal because doing so would amount to adding a known prior art element to a known prior art device to yield predictable results. In other words, Cook in view of Ohashi and Olazabal does not go into specifics of a carriage-side control board or its placement in a printing device, and thus it would have been obvious to look to Tsuyama for a teaching of such a control board and its placement. 
	Further, it should be noted that Applicant points to figure 8 of the present application to show the newly claimed relative positioning of the control boards with respect to the other previously claimed elements. This figure is hardly clear on whether the control board 83 is actually vertically lower than the encoder strip 50. Thus, should there be any question as to whether Tsuyama’s elements are arranged in the claimed manner, Examiner maintains that Tsuyama’s elements are at least as clearly arranged in the claimed manner as those of figure 8 of the immediate application.  
	It should be noted that MPEP 2144.04 states that changes in shape are not patentable if they would have been obvious modifications to one of ordinary skill at the time of invention. Examiner maintains that all claimed limitations are disclosed in the art as detailed above. However, even if the specific wide/narrow structure of the support plate was not disclosed, such an arrangement would simply be a non-patentable change in shape of other prior art support plates. In other words, it would have been obvious to one of ordinary skill in the art to change the shapes of any of the three prior art support plates referenced to that claimed simply based on space considerations within any given printer. The claimed structure seems to be an obvious variant to what was well-known in the art at the time of invention, and Examiner maintains that the claimed modification is not patentable. 
	Further, with respect to the newly claimed control board, the claimed relative positioning of the control board with respect to the guide and the encoder seems to be a simple rearrangement of parts that, according to MPEP 2144.04, is not patentable unless it modifies the operation of the device. As can be seen in figure 8 of the present application, encoder strip 50, control board 83 and guide rail 43 are all seemingly positioned so as not to have any contact or physical interaction with each other. Because each of those claimed components has a completely unrelated function, it would appear that the claimed relative positioning of the three components is a simple design choice of placement that does not modify the operation of the rest of the device. 

	Regarding claim 2, Cook in view of de Olazabal, Ohashi and Tsuyama teaches the image recording apparatus of claim 1, wherein the first guide is located on a first side of the carriage, and
	wherein the encoder strip is located on a second side of the carriage, wherein the second side of the carriage is opposite the first side of the carriage in the vertical direction (Cook, see fig. 5, Note that part of the carriage is sandwiched between the first guide and the encoder strip). 

 	Regarding claim 5, Cook in view of de Olazabal, Ohashi and Tsuyama teaches the image recording apparatus of claim 1, wherein the encoder strip is located above the carriage, and the first guide is located below the carriage (Cook, see fig. 5, Again, note that language such as “above the carriage” and “below the carriage” can mean more than one thing. The encoder strip 196 is above the part of the carriage including the bottom of slot 167, and the first guide is below the portion of the carriage including the bottom of slot 167). 

 	Regarding claim 12, Cook in view of de Olazabal, Ohashi and Tsuyama teaches the image recording apparatus of claim 1, wherein the support plate stands from the horizontal surface of the base portion, and an upper end of a guide rail standing from the horizontal surface of the base portion 

 	Regarding claim 14, Cook in view of de Olazabal, Ohashi and Tsuyama teaches the image recording apparatus of claim 1, wherein the support plate is located adjacent to the pulley and located at a position nearer to a distal end of the first guide in the first direction than a position to which the pulley is mounted (Cook, see fig. 4, Note that the support plate holding the encoder strip is closer to end of the first guide in the first direction than the unlabeled pulley). 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook in view of de Olazabal, Ohashi and Tsuyama as applied to claim 5 above, and further in view of Yanagi et al. (2004/0061757).

	Regarding claim 6, Cook in view of de Olazabal, Ohashi and Tsuyama teaches the image recording apparatus according to claim 5, 
 	wherein the sensor projects in a direction away from the first rail portion in the vertical direction (Cook, see fig. 5, Note that because encoder strip is vertical, the unshown sensor within slot 167 must also be vertical).
	Cook in view of de Olazabal, Ohashi and Tsuyama does not teach wherein the sensor is fixed directly to a control board which controls the recording head. Yanagi teaches this (Yanagi, [0100]). It would have been obvious to fix the encoder sensor to the control board, as taught by Yanagi, in the device taught by Cook in view of de Olazabal, Ohashi and Tsuyama because doing so would reduce electrical delay issues incurred when the signal transmission path from the sensor to the control board is longer. In other words, minimizing the distance between the encoder sensor and the control board would allow for quicker signal transmission and more responsive carriage movement.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853